Exhibit 10.2


Name of Grantee:
Suresh Kumar
Grant Date:
July 9, 2019
Number of Performance-Based Restricted Stock Units at Target Performance:
 
Performance Period:
 
Vesting Date:
 
Walmart Identification Number:
 



WALMART INC.
STOCK INCENTIVE PLAN OF 2015


GLOBAL SHARE-SETTLED PERFORMANCE-BASED RESTRICTED STOCK UNIT NOTIFICATION AND
TERMS AND CONDITIONS


These Global Share-Settled Performance-Based Restricted Stock Unit Notification
and Terms and Conditions, including any applicable special terms and conditions
for your specific country set forth in the appendix attached hereto (jointly,
the “Agreement”), contain the terms and conditions of the performance-based
restricted stock units (“PRSUs”) granted to you by Walmart Inc. (“Walmart”), a
Delaware corporation, under the Walmart Inc. Stock Incentive Plan of 2015, as
may be amended from time to time (the “Plan”).


All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.


BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:


1.Grant of Performance-Based Restricted Stock Units. Walmart has granted to you,
effective on the Grant Date, the PRSUs, which consist of the right to receive a
number of Shares underlying the PRSUs set forth above, as further determined in
Paragraph 5 below and subject to certain vesting conditions.
2.Plan Governs. The PRSUs and this Agreement are subject to the terms and
conditions of the Plan. You are accepting the PRSUs, acknowledging receipt of a
copy of the Plan and the prospectus covering the Plan, and acknowledging that
the PRSUs and your participation in the Plan are subject to all the terms and
conditions of the Plan and of this Agreement. You further agree to accept as
binding, conclusive and final all decisions and interpretations by the Committee
upon any disputes or questions arising under the Plan, including whether, and
the extent to which, the Performance Measures and Performance Goals have been
satisfied.





--------------------------------------------------------------------------------

Exhibit 10.2


3.Payment. You are not required to pay for the PRSUs or the Shares underlying
the PRSUs granted to you pursuant to this Agreement.


4.Stockholder Rights. Unless and until your PRSUs vest and the underlying Shares
have been delivered to you:


A.You do not have the right to vote the Shares underlying your PRSUs;


B.You will not receive, nor be entitled to receive, cash or any non-cash
dividends on the PRSUs or the Shares underlying the PRSUs; and


C.You will not have any other beneficial rights as a shareholder of Walmart due
to the PRSUs. Upon receipt of the Shares, however, you will be accorded the same
rights and responsibilities as any shareholder of Walmart, and will be provided
with information regarding Walmart that is provided to all other shareholders of
Walmart.


5.Adjustment and Vesting of the PRSUs; and Delivery of Shares.


A.Adjustment and Achievement Rates. The Committee will approve one or more
Performance Goals and Performance Measures which must be met or exceeded during
one or more Performance Periods applicable to your PRSUs as a condition
precedent to the vesting of your PRSUs. The Performance Measures (including any
applicable weightings thereof) and Performance Goals as set forth in such
separate writing are hereby incorporated by reference into this Agreement. The
number of PRSUs that ultimately may vest on each Vesting Date noted in Paragraph
5.B below and, accordingly, the Shares that ultimately may be delivered to you
shall depend upon the degree to which the Performance Goals have been achieved,
as determined by the Committee in accordance with the Plan, for each Performance
Measure during the applicable Performance Period; provided, however, that any
adjustment shall not result in a payout that exceeds one hundred percent (100%)
of the number of PRSUs that are scheduled to vest for an applicable Performance
Period.


B.Vesting. Subject to Paragraphs 6 and 7 below, your PRSUs are scheduled to vest
as follows:


Percentage of
PRSUs Vesting
Vesting Date
25%
January 31, 2020
25%
January 31, 2021
25%
January 31, 2022
25%
January 31, 2023





C.Delivery of Shares. Upon the vesting of your PRSUs, you shall be entitled to
receive a number of Shares equal to the number of vested PRSUs, less any Shares
withheld or sold to satisfy tax withholding obligations as set forth in
Paragraph 10 below. The Shares shall be delivered to you as soon as
administratively feasible following the later of: (x) the Vesting Date





--------------------------------------------------------------------------------

Exhibit 10.2


set forth above; and (y) the date the Committee has determined the degree of
attainment of the Performance Goals applicable to your Plan Award, but in any
event:


1.
within 150 days of the Vesting Date; or

2.
within 74 days of an Accelerated Vesting pursuant to Paragraph 8 below.

Such Shares will be deposited into an account in your name with a broker or
other third party designated by Walmart. You will be responsible for all fees
imposed by such designated broker or other third party designated by Walmart.
D.Elective Deferral of Shares. If you are eligible to defer delivery of the
Shares upon vesting of PRSUs to a future date in accordance with Section 8.7 of
the Plan and rules and procedures relating thereto, you will be advised as to
when any such deferral election must be made and the rules and procedures
applicable to such deferral election.


6.Forfeiture Condition.


A.Satisfaction of Performance Goals. Unless the Company meets or exceeds at
least one of the applicable Performance Goal or goals for the applicable
Performance Period or periods, as determined by the Committee in accordance with
the Plan, the portion of your PRSUs that would otherwise vest in whole or in
part on the relevant Vesting Date noted in Paragraph 5.B above will not vest and
shall be immediately forfeited as of the last day of such Performance Period.


B.Other Forfeiture Conditions. Subject to Paragraph 8 below, any PRSUs that
would otherwise vest in whole or in part on the Vesting Date, if any, will not
vest and will be immediately forfeited if, prior to the Vesting Date:


1.your Continuous Status terminates for any reason (other than death or
Disability, to the extent provided in Paragraph 8 below);


2.you have not executed and delivered to Walmart a Non-Disclosure and Restricted
Use Agreement, in a form to be provided to you by Walmart; or


3.you have not executed and delivered to Walmart a Post-Termination Agreement
and Covenant Not to Compete Agreement, in a form to be provided to you by
Walmart
4.

Each of the events described in Paragraphs 6.A and 6.B above shall be referred
to as a “Forfeiture Condition” for purposes of this Agreement. Upon the
occurrence of a Forfeiture Condition, you shall have no further rights with
respect to such PRSUs or the underlying Shares.
7.
Administrative Suspension. If you are subject to an administrative suspension,
vesting of your PRSUs may be suspended as of the date you are placed on
administrative suspension. If you are not reinstated as an Associate in good
standing at the end of the administrative suspension period, your PRSUs may be
immediately forfeited and you shall have no further rights with respect to such
PRSUs or the underlying Shares. If you are reinstated as an Associate in good
standing at the end of the administrative suspension period, then the vesting of
your PRSUs will resume as provided in Paragraph 5, and any PRSUs that would have
vested while you were






--------------------------------------------------------------------------------

Exhibit 10.2


on administrative suspension will vest and the corresponding number of Shares
will be delivered to you as soon as administratively feasible, but in any event
within 74 days of the end of the administrative suspension period which shall be
considered the Vesting Date for purposes of this Paragraph 7.


8.Accelerated Vesting; Vesting Notwithstanding Termination of Continuous Status
by Death or Disability. Your PRSUs will vest earlier than described in Paragraph
5.B. above, and such earlier vesting date shall also be considered a Vesting
Date, if your Continuous Status is terminated by your death or Disability prior
to the Vesting Date and you have not incurred a Forfeiture Condition. The number
of Shares you will become vested in under this Paragraph 8 shall be determined
as follows:


A.Any PRSUs that are scheduled to vest within 90 days of the date that your
Continuous Status is terminated by reason of your death or Disability will
become immediately vested; provided, however, that if the determination of
attainment of Performance Goals has not yet been determined for your Plan Award,
then achievement of Target performance for all applicable Performance Goals
shall be assumed for purposes of this Paragraph 8.A; and


B.Any PRSUs that are scheduled to vest more than 90 days but within the same
fiscal year as the date on which your Continuous Status was terminated by reason
of your death or Disability shall vest and the number of Shares you shall
receive will be prorated by dividing: (x) the number of calendar days from the
Grant Date to the date your Continuous Status was terminated by (y) the number
of calendar days from the Grant Date through the Vesting Date set forth above;
provided, however, that if the determination of attainment of Performance Goals
has not yet occurred for your Plan Award, then achievement of Target performance
for all applicable Performance Goals shall be assumed for purposes of this
Paragraph 8.B.


For purposes of this Paragraph 8, your Continuous Status will be considered
terminated on the date of your death or the date on which your employment or
other service relationship has been legally terminated by reason of your
Disability. For purposes of this Agreement, “Disability” shall mean that you
would qualify to receive benefit payments under the long-term disability plan or
policy, as it may be amended from time to time, of Walmart or, if different, the
Employer, regardless of whether you are covered by such policy.  If Walmart or,
if different, the Employer does not have a long-term disability policy, for
purposes of this Agreement, “Disability” means that you are unable to carry out
the responsibilities and functions of the position held by you by reason of any
medically determined physical or mental impairment for a period of not less than
one hundred and eighty (180) consecutive days.  You shall not be considered to
have incurred a Disability unless you furnish proof of such impairment
sufficient to satisfy Walmart in its sole discretion. If your Continuous Status
is terminated due to a Disability, you agree to promptly notify the Walmart
Global Equity team. Notwithstanding any provision of this Agreement, Walmart
will not accelerate your Plan Award if Walmart has not received notification of
your termination within such period of time that it determines, in its sole
discretion, to be necessary to process the settlement of your Plan Award to
avoid adverse tax consequences under Section 409A of the Code.





--------------------------------------------------------------------------------

Exhibit 10.2


9.
Intentionally Omitted.



10.
Taxes and Tax Withholding.



A.You agree to consult with any tax advisors you think necessary in connection
with your PRSUs and acknowledge that you are not relying, and will not rely, on
Walmart or any Affiliate for any tax advice.


B.You acknowledge that, regardless of any action taken by Walmart (or if
different, the Employer), the ultimate liability for all income tax, social
insurance, pension, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by Walmart or the Employer. You further
acknowledge that Walmart and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the PRSUs or any aspect of the
PRSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that Walmart and/or the Employer (or your
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart, to satisfy
any applicable withholding obligations with regard to all Tax-Related Items by
withholding of Shares to be issued upon settlement of the vested PRSUs. In the
event that such withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the PRSUs and this Agreement, you authorize and direct (a) Walmart
and any broker or other third party designated by Walmart to sell on your behalf
a whole number of Shares corresponding to the vested PRSUs that Walmart or the
Employer determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items and (b) Walmart and/or the
Employer, or their respective agents, at their sole discretion to satisfy the
Tax-Related Items by any other method of withholding, including through
withholding from your wages or other cash compensation paid to you by Walmart or
any Affiliate.


D.Depending on the withholding method, Walmart or the Employer may withhold or
account for the Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates in the relevant jurisdictions. Further, if the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
PRSUs, notwithstanding that a number of the Shares are withheld solely for the
purpose of paying the Tax-Related Items. In the event that any excess amounts
are withheld to satisfy the obligation for Tax-Related Items, you may be
entitled to receive a refund of any over withheld amount in the form of cash and
will have no entitlement to the Share equivalent.





--------------------------------------------------------------------------------

Exhibit 10.2


E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if you fail to comply with your obligations in
connection with the Tax-Related Items.


11.PRSUs Not Transferable. The PRSUs may not be sold, conveyed, assigned,
transferred, pledged or otherwise disposed of or encumbered at any time prior to
vesting of the PRSUs and the issuance of the underlying Shares. Any attempted
action in violation of this Paragraph 11 shall be null, void, and without
effect.


12.Country-Specific Appendix. Notwithstanding any provision in these Global
Share-Settled Performance-Based Restricted Stock Unit Notification and Terms and
Conditions to the contrary, the grant of PRSUs also shall be subject to any
special terms and conditions set forth in any appendix attached hereto (the
“Appendix”) with respect to certain laws, rules and regulations specific to your
country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Walmart determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix is incorporated by reference into these Global Share-Settled
Performance-Based Restricted Stock Unit Notification and Terms and Conditions
and, together, these documents constitute this Agreement.


13.Nature of Plan Award. You further acknowledge, understand and agree that:


A.the Plan is established voluntarily by Walmart and is discretionary in nature;


B.the grant of PRSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PRSUs or other
awards, or benefits in lieu of PRSUs, even if PRSUs have been granted in the
past;


C.all decisions with respect to future grants of PRSUs or other awards, if any,
will be at the sole discretion of the Committee;


D.neither this Agreement nor the Plan creates or amends any contract of
employment with any entity involved in the management or administration of the
Plan or this Agreement, and nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of Walmart or, if different, the
Employer to terminate your Continuous Status at any time, nor confer upon you
the right to continue in the employ of Walmart or any Affiliate;


E.the PRSUs and the Shares underlying the PRSUs, and the income from and value
of same, relate exclusively to your Continuous Status during the vesting period
applicable to your PRSUs;


F.nothing in this Agreement or the Plan creates any fiduciary or other duty owed
to you by Walmart, any Affiliate, or any member of the Committee, except as
expressly stated in this Agreement or the Plan;







--------------------------------------------------------------------------------

Exhibit 10.2


G.you are voluntarily participating in the Plan;


H.the PRSUs and the Shares underlying the PRSUs, and the income from and value
of same, are not intended to replace any pension rights or compensation;


I.the PRSUs and the Shares underlying the PRSUs, and the income from and value
of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;


J.unless otherwise agreed with Walmart in writing, the PRSUs and the Shares
underlying the PRSUs, and the income from and the value of same, are not granted
as consideration for, or in connection with, the service (if any) you may
provide as a director of any Affiliate;


K.the future value of the Shares underlying the PRSUs is unknown, indeterminable
and cannot be predicted with certainty;


L.no claim or entitlement to compensation or damages shall arise from forfeiture
of the PRSUs resulting from the termination of your Continuous Status (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any);


M.in the event of the termination of your Continuous Status (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any),
including as a result of the closing of any transaction or other agreement that
results in the Employer ceasing to be an Affiliate of Walmart, unless otherwise
set forth in this Agreement your right to vest in the PRSUs under the Plan, if
any, will terminate effective as of the date that you are no longer actively
providing services and may not be extended by any notice period under local law
(e.g., your period of service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any); the Committee shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of this
Agreement (including whether you may still be considered to be providing
services while on a leave of absence or whether the Employer has ceased to be an
Affiliate of Walmart);


N.unless otherwise provided in the Plan or by Walmart in its discretion, the
PRSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the PRSUs, the Shares underlying the PRSUs, or any such benefits
transferred to, or assumed by, another company nor to be exchanged, or
substituted for, in connection with any corporate transaction affecting the
Shares underlying the PRSUs; and







--------------------------------------------------------------------------------

Exhibit 10.2


O.if you are providing services outside the United States: neither Walmart nor
any Affiliate shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the PRSUs or of any amounts due to you pursuant to the settlement of the PRSUs
or the subsequent sale of any Shares acquired upon settlement.


14.No Advice Regarding Award. Walmart and/or its Affiliates are not providing
any tax, legal or financial advice, nor are Walmart or any Affiliate making any
recommendation regarding your participation in the Plan or the Shares underlying
the PRSUs acquired upon vesting. You are advised to consult with your personal
tax, legal, and financial advisors regarding the decision to participate in the
Plan and before taking any action related to the Plan.


15.Data Privacy. You hereby explicitly and unambiguously acknowledge that your
personal data will be collected, used and transferred, in electronic or other
form, as described in this Agreement and any other grant materials by and among,
as applicable, Walmart and any Affiliate for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that Walmart and its Affiliates may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, email address, date of birth, social insurance identification number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in Walmart or an Affiliate, details of all PRSUs or
any other awards granted, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan. You acknowledge that you understand that Data may be
transferred to Merrill Lynch, Pierce, Fenner & Smith and its affiliates or such
other stock plan service provider as may be selected by Walmart in the future,
which is assisting Walmart in the implementation, administration and management
of the Plan. You acknowledge that you understand that the recipients of the Data
may be located in your country or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than your country. You acknowledge and understand that you may request a list
with the names and addresses of any potential recipients of Data by contacting
your local human resources representative. You authorize Walmart, Merrill Lynch,
Pierce, Fenner & Smith and any other possible recipients which may assist
Walmart (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
Data as may be required to Walmart’s designated broker or other third party. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Continuous Status with the Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
Walmart would not be able to grant PRSUs or other Plan Awards to you or
administer or maintain such Plan Awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative. Finally,





--------------------------------------------------------------------------------

Exhibit 10.2


you acknowledge that no other agreements or consent shall be required to be
given to Walmart and/or the Employer for the legitimate purposes of
administering your participation in the Plan in compliance with the data privacy
laws in your country, either now or in the future. You understand and
acknowledge that you will not be able to participate in the Plan if you later
communicate any limitation on this acknowledgment to Walmart and/or the
Employer.


16.Other Provisions.


A.Determinations regarding this Agreement (including, but not limited to,
whether, and the extent to which, the Performance Measures and Performance Goals
referred to in Paragraph 5 have been satisfied, and whether an event has
occurred resulting in the forfeiture of or accelerated vesting of the PRSUs)
shall be made by the Committee in its sole and exclusive discretion and in
accordance with this Agreement and the Plan, and all determinations of the
Committee shall be final and conclusive and binding on you and your successors
and heirs.


B.Walmart reserves the right to amend, abandon or terminate the Plan, including
this Agreement, at any time subject to Committee approval. Nothing in the Plan
should be construed as to create any expectations that the Plan will be in force
and effect for an indefinite period of time nor shall give rise to any claims to
acquired rights or similar legal theories.


C.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.


D.Walmart reserves the right to amend any applicable Performance Measures
(including any weightings thereof) and/or Performance Goals for any Plan Award
under this Agreement. In such a case, any amendments will be communicated to you
in writing (which may include a communication transmitted by electronic means,
such as an e-mail communication or a communication posted online for your
review).


E.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.


F.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


G.You acknowledge that you are sufficiently proficient in English or have
consulted with an advisor who is sufficiently proficient in English, so as to
allow you to understand the terms and conditions of this Agreement. Furthermore,
if you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.







--------------------------------------------------------------------------------

Exhibit 10.2


H.Walmart may, in its sole discretion, decide to deliver any documents related
to your current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Walmart or a third party designated by Walmart.


I.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award and the Shares underlying the PRSUs awarded
pursuant to this Agreement, to the extent Walmart determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


J.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.


K.You understand that depending on your or your broker’s country or the country
in which the Shares are listed, you may be subject to insider trading and/or
market abuse laws which may affect your ability to accept, acquire, sell or
otherwise dispose of Shares, rights to Shares (e.g., PRSUs) or rights linked to
the value of Shares under the Plan during such times you are considered to have
“inside information” (as defined in the laws in the applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you placed before you possessed insider information.
Furthermore, you could be prohibited from (i) disclosing inside information to
any third party, which may include fellow employees (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. The restrictions applicable under these laws may be the same
or different from Walmart’s insider trading policy. You acknowledge that it is
your responsibility to be informed of and compliant with such regulations and
any applicable Walmart insider trading policy, and are advised to speak to your
personal legal advisor on this matter.


L.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of your country may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.


M.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement applicable to the Shares, Walmart shall not be required to
deliver any Shares issuable upon vesting of the PRSUs prior to the completion of
any registration or qualification of the





--------------------------------------------------------------------------------

Exhibit 10.2


Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval
Walmart shall, in its absolute discretion, deem necessary or advisable. You
understand that Walmart is under no obligation to register or qualify the Shares
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
Shares. Walmart may, without liability for its good faith actions, place legend
restrictions upon Shares underlying your PRSUs and issue “stop transfer”
instructions requiring compliance with applicable U.S. or other securities laws
and the terms of the Agreement and Plan. Further, you agree that Walmart shall
have unilateral authority to amend the Plan and the Agreement without your
consent to the extent necessary to comply with securities or other laws, rules
or regulations applicable to issuance of Shares.









--------------------------------------------------------------------------------

Exhibit 10.2


WALMART INC.
Stock incentive plan of 2015


GLOBAL SHARE-SETTLED PERFORMANCE-BASED RESTRICTED STOCK UNIT NOTIFICATION
AND TERMS AND CONDITIONS


COUNTRY-SPECIFIC APPENDIX


Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Global Share-Settled Performance-Based Restricted
Stock Unit Notification and Terms and Conditions (the “T&C’s”).


Terms and Conditions. This Appendix includes additional terms and conditions
that govern the PRSUs granted to you under the Plan if you work and/or reside in
one of the countries listed below.


If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer Continuous Status after the
Grant Date, or are considered a resident of another country for local law
purposes, Walmart shall, in its discretion, determine to what extent the terms
and conditions contained herein shall be applicable to you.


Notifications. This Appendix also includes information regarding exchange
controls and certain other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2019. Such laws are often complex and change frequently. As a result,
Walmart strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the PRSUs vest or you receive Shares under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Walmart is not in a position to assure
you of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working and/or residing, transfer Continuous Status
after the Grant Date, or are considered a resident of another country for local
law purposes, the notifications contained herein may not be applicable to you in
the same manner.


ARGENTINA


Notifications


Securities Law Information. Neither the PRSUs nor any Shares subject to the
PRSUs are publicly offered or listed on any stock exchange in Argentina, as a
result, have not been and will not be registered with the Argentina Securities
Commission (Comisión Nacional de Valores). Neither this Agreement nor any other
materials related to the PRSUs, nor the underlying Shares, may be utilized in
connection with any general offering to the public in Argentina. Argentine
residents who acquire





--------------------------------------------------------------------------------

Exhibit 10.2


PRSUs under the Plan do so according to the terms of a private offering made
outside Argentina.


Exchange Control Information. You understand that you must comply with any and
all Argentine currency exchange restrictions, approvals and reporting
requirements in connection with the PRSUs and your participation in the Plan.
You should consult with your personal legal advisor to ensure compliance with
the applicable requirements.


Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you in
a foreign bank account on December 31st of each year on your annual tax return
for that year.


BRAZIL


Terms and Conditions


Compliance with the Law. By accepting the PRSUs, you acknowledge your agreement
to comply with applicable Brazilian laws and to pay any and all applicable
Tax-Related Items associated with the PRSUs, the sale of any Shares acquired
under the Plan, and any dividends paid on such Shares.


Labor Law Acknowledgement. By accepting the PRSUs, you agree that you are (i)
making an investment decision, (ii) the Shares will be issued to you only if the
vesting conditions are met, and (iii) the value of the underlying Shares is not
fixed and may increase or decrease in value over the vesting period without
compensation to you.


Notifications


Foreign Asset/Account Reporting Information. If you hold assets and rights
outside Brazil with an aggregate value exceeding US$100,000, you will be
required to prepare and submit to the Central Bank of Brazil an annual
declaration of such assets and rights, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, including real estate and
other assets. Quarterly reporting obligations apply if the value of the assets
and rights exceeds US$100,000,000. Please note that foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually. You must also report income
recognized in connection with the PRSUs on the annual Natural Person Income Tax
Return (“DIRPF”).


Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is your responsibility to comply with any applicable
Tax on Financial Transactions arising from your participation in the Plan. You
should consult with your personal advisor for additional details.


CANADA









--------------------------------------------------------------------------------

Exhibit 10.2


Terms and Conditions


Termination of Continuous Status. This provision replaces Paragraph 13(M) of the
T&C’s:


In the event of the termination of your Continuous Status (whether or not later
found to be invalid for any reason, including for breaching either applicable
employment laws or your employment agreement, if any), unless otherwise set
forth in this Agreement, your right to vest in the PRSUs under the Plan, if any,
will terminate effective as the earlier of (i) the date on which your Continuous
Status is terminated, (ii) the date on which you receive a notice of
termination, or (iii) the date you no longer actively provide service to Walmart
or any Affiliate, regardless of any notice period or period of pay in lieu of
such notice required under local law. The Committee shall have the exclusive
discretion to determine when you are no longer employed for purposes of this
Agreement (including whether you may still be considered to be providing
services while on a leave of absence).


Vesting and Delivery of Shares. This provision supplements Paragraph 5 of the
T&C's:


Instead of delivering Shares upon vesting of your PRSUs to you as set forth in
Paragraph 5 of the T&C's, Walmart or Wal-Mart Canada Corp. or an Affiliate
(Wal-Mart Canada Corp. and any Affiliate of Walmart that is controlled by
Wal-Mart Canada Corp. being referred to collectively as “WM Canada”), in their
sole discretion, also may settle your vested PRSUs in cash, Shares, or a
combination of cash and Shares. To the extent your Plan Award will be settled in
Shares, you hereby acknowledge and agree that such settlement may be satisfied
by WM Canada by forwarding a cash settlement amount in respect of the vested
PRSUs to an independent broker who will in turn purchase the Shares on the open
market on your behalf. Any Shares so purchased on the open market shall be
delivered to you as set forth in Paragraph 5 of the T&C’s.


The Following Provisions Apply to Associates and Non-Management Directors
Resident in Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.


Data Privacy. This provision supplements Paragraph 15 of the T&C’s:


You hereby authorize Walmart, any Affiliate and their representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize Walmart, any Affiliate and any stock plan service provider that may be
selected by Walmart to assist with the Plan to disclose and discuss the Plan
with their respective advisors. You further authorize Walmart or an Affiliate to
record such information and to keep such information in your employee file.


Notifications


Securities Law Information.  You are permitted to sell the Shares acquired
through the Plan through the designated broker, if any, provided the resale of
Shares acquired under the Plan takes place





--------------------------------------------------------------------------------

Exhibit 10.2


outside Canada through the facilities of a stock exchange on which the Shares
are listed (i.e., the NYSE).


Foreign Asset/ Account Reporting Information. Foreign property, including shares
of stock (i.e., Shares) and other rights to receive Shares (e.g., PRSUs) of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement), if
the total cost of your specified foreign property exceeds C$100,000 at any time
during the year. Thus, PRSUs must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because of other specified foreign property
that you hold. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB ordinarily is equal to the fair market
value of the Shares at the time of acquisition, but if you own other Shares
(acquired separately), this ACB may have to be averaged with the ACB of the
other Shares.


CHILE


Terms and Conditions


Labor Law Acknowledgement. The PRSUs and the Shares underlying the PRSUs, and
the income from and value of same, shall not be considered as part of your
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.


Notifications


Securities Law Information. This grant of PRSUs constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of PRSUs is
made subject to general ruling n° 336 of the Chilean Commission of Financial
Market (“CMF”). The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF. Given that the PRSUs are not
registered in Chile, Walmart is not required to provide public information about
the PRSUs or the Shares in Chile. Unless the PRSUs and/or the Shares are
registered with the CMF, a public offering of such securities cannot be made in
Chile.


Esta Oferta de PRSUs (“Unidades”) constituye una oferta privada de valores en
Chile y se inicia en la Fecha de la Oferta. Esta oferta de Unidades se acoge a
las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de la
Comisión para el Mercado Financiero de Chile (“CMF”).  Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de Walmart de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.


Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the PRSUs (e.g., any proceeds from the sale of any
Shares issued upon vesting of the PRSUs) to Chile. However, if you decide to
repatriate such funds, you acknowledge that you will be required to affect such
repatriation through the Formal Exchange Market (i.e., a commercial bank or





--------------------------------------------------------------------------------

Exhibit 10.2


registered foreign exchange office) if the amount of the funds repatriated
exceeds US$10,000. Further, if the value of your aggregate investments held
outside Chile exceeds US$5,000,000 (including Shares and any other cash proceeds
acquired under the Plan) at any time in a calendar year, you must report the
status of such investments to the Central Bank of Chile.


You will also be required to provide certain information to the Chilean Internal
Revenue Service (“CIRS”) regarding the results of investments held abroad and
the taxes you have paid abroad (if you will be seeking a credit against Chilean
income tax owed). This information must be submitted on certain electronic sworn
statements before June 29 of each year, depending on the assets or taxes being
reported. Those statements may be found at the CIRS website at www.sii.cl.


You may be ineligible to receive certain foreign tax credits if you fail to meet
the applicable reporting requirements. Exchange control and tax reporting
requirements in Chile are subject to change and you should consult with your
personal legal and tax advisor regarding any reporting obligations that you may
have in connection with the PRSUs.


COSTA RICA


There are no country-specific provisions.


GUATEMALA


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Form of Settlement. The grant of PRSUs does not provide any right for you to
receive a cash payment, and the PRSUs are payable only in Shares.


Warning: The PRSUs and any Shares acquired under the Plan do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of Walmart or an Affiliate. The Agreement, including this Appendix,
the Plan and any other incidental communication materials related to the PRSUs
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong, (ii) have not been reviewed by any
regulatory authority in Hong Kong, and (iii) are intended only for the personal
use of each eligible Associate or Non-Management Director of Walmart or an
Affiliate and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Agreement, including this Appendix or the
Plan, you should obtain independent professional advice.


Notifications


Nature of Scheme. Walmart specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.











--------------------------------------------------------------------------------

Exhibit 10.2


INDIA


Terms and Conditions


Labor Law Acknowledgement. The PRSUs and the Shares underlying the PRSUs, and
the income and value of same, are extraordinary items that are not part of your
annual gross salary.


Notifications


Exchange Control Information. If you are a resident of India for exchange
control purposes, you will be required to repatriate the cash proceeds from the
sale of Shares issued upon vesting of PRSUs to India within such time as
prescribed under applicable Indian exchange control laws, as may be amended from
time to time. You will receive a foreign inward remittance certificate (“FIRC”)
from the bank where you deposit the foreign currency. You should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India, Walmart or any Affiliate requests proof of repatriation.


Foreign Asset/ Account Reporting Information. If you are a tax resident of
India, you will be required to declare foreign bank accounts and any foreign
financial assets in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.


JAPAN


Notifications


Foreign Asset/ Account Reporting Information. If you are a Japanese tax
resident, you will be required to report details of any assets held outside
Japan as of December 31st (including any Shares or cash acquired under the Plan)
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th each year. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any outstanding
Shares, PRSUs or cash held by you in the report.


LUXEMBOURG


There are no country-specific provisions.


MEXICO


Terms and Conditions


No Entitlement for Claims or Compensation. The following sections supplement
Paragraph 13 of the T&C’s:


Modification. By accepting the PRSUs, you acknowledge and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your Continuous
Status.







--------------------------------------------------------------------------------

Exhibit 10.2


Policy Statement. The grant of PRSUs is unilateral and discretionary and,
therefore, Walmart reserves the absolute right to amend it and discontinue the
award at any time without any liability.


Walmart, with registered offices at 702 Southwest 8th Street, Bentonville,
Arkansas 72716, U.S.A., is solely responsible for the administration of the
Plan, and participation in the Plan and the PRSUs does not, in any way,
establish an employment relationship between you and Walmart or any Affiliate
since you are participating in the Plan on a wholly commercial basis.


Plan Document Acknowledgment. By accepting the PRSUs, you acknowledge that you
have received copies of the Plan, have reviewed the Plan and the Agreement in
their entirety and fully understand and accept all provisions of the Plan and
the Agreement.


In addition, by accepting the Agreement, you acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in
Paragraph 13 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by Walmart on a
wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) Walmart and its Affiliates are not responsible for any decrease in the
value of any Shares (or the cash equivalent) underlying the PRSUs under the
Plan.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against Walmart for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to
Walmart and any Affiliate with respect to any claim that may arise under the
Plan.


Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Párrafo 13 del Contrato:
Modificación. Al aceptar las PRSUs (“Unidades”), usted entiende y acuerda que
cualquier modificación al Plan o al Contrato o su terminación no constituirá un
cambio o perjuicio a los términos y condiciones de empleo.
Declaración de Política. El otorgamiento de Unidades que Walmart está haciendo
de conformidad con el Plan es unilateral y discrecional y, por lo tanto, Walmart
se reserva el derecho absoluto de modificar y discontinuar el mismo en cualquier
momento, sin responsabilidad alguna.
Walmart, con oficinas registradas ubicadas en 720 Southwest 8th Street,
Bentonville, Arkansas 72716, EE.UU. es únicamente responsable de la
administración del Plan y la participación en el Plan y la adquisición de
Unidades no establece, de forma alguna, una relación de trabajo entre usted y
Walmart o alguna compañía afiliada, ya que usted participa en el Plan de una
forma totalmente comercial.
Reconocimiento del Documento del Plan. Al aceptar las Unidades, usted reconoce
que ha recibido copias del Plan, ha revisado el Plan y el Contrato en su
totalidad y entiende y acepta completamente todas las disposiciones contenidas
en el Plan y en el Contrato.





--------------------------------------------------------------------------------

Exhibit 10.2


Adicionalmente, al aceptar el Contrato, usted reconoce que ha leído y específica
y expresamente ha aprobado los términos y condiciones en el Párrafo 13 del
Contrato, en lo que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por Walmart de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) Walmart y
cualquier compañía afiliada no son responsables por cualquier disminución en el
valor de las Acciones (o su equivalente en efectivo) subyacentes a las Unidades
bajo el Plan.
Finalmente, usted declara que no se reserva ninguna acción o derecho para
interponer una demanda o reclamación en contra de Walmart por compensación, daño
o perjuicio alguno como resultado de su participación en el Plan y, por lo
tanto, otorga el más amplio finiquito a Walmart y compañía afiliada con respecto
a cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NIGERIA


There are no country-specific provisions.


PERU


Terms and Conditions


Labor Law Acknowledgement. By accepting the PRSUs, you acknowledge that the
PRSUs are being granted ex gratia to you with the purpose of rewarding you.


Notifications


Securities Law Information. The offer of the PRSUs is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement, and
any other grant documents made available by Walmart.


SOUTH AFRICA


Term and Conditions


Securities Law Information and Deemed Acceptance of PRSUs. Neither the PRSUs nor
the underlying Shares shall be publicly offered or listed on any stock exchange
in South Africa. The offer is intended to be private pursuant to Section 96 of
the Companies Act and is not subject to the supervision of any South African
governmental authority. Pursuant to Section 96 of the Companies Act, the PRSUs
offer must be finalized on or before the 60th day following the Grant Date. If
you do not want to accept the PRSUs, you are required to decline your PRSUs no
later than the 60th day following the Grant Date. If you do not reject your
PRSUs on or before the 60th day following the Grant Date, you will be deemed to
accept the PRSUs.


Tax Reporting Information. By accepting the PRSUs, you agree to notify Walmart
or your Employer, if different, of the amount of income realized at vesting of
the PRSUs. If you do not inform Walmart or the Employer, if different, of the
income at vesting, and the Employer is subject to penalties or interest as a
result of not being able to withhold Tax-Related Items, the Employer may recover
any such penalty and interest amounts from you. In addition, if you fail to
advise Walmart or your Employer, if different, of the income at vesting, you may
be liable for a fine.





--------------------------------------------------------------------------------

Exhibit 10.2




Notifications


Exchange Control Information. You should consult with your personal advisor to
ensure compliance with applicable exchange control regulations in South Africa
as such regulations are subject to frequent change. You are responsible for
ensuring compliance with all exchange control laws in South Africa.




UNITED KINGDOM


Terms and Conditions


Taxes and Tax Withholding. This section supplements Paragraph 10 of the T&C’s:


Without limitation to Paragraph 10 of the T&C’s, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items
as and when requested by Walmart or any Affiliate or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified Walmart and its
Affiliates against any Tax-Related Items that they are required to pay or
withhold on your behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority). Notwithstanding the foregoing, if
you are a director or executive officer of Walmart (within the meaning of
Section 13(k) of the Exchange Act), you understand that you may not be able to
indemnify Walmart for the amount of any income tax not collected from or paid by
you, in case the indemnification could be considered a loan. In this case, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and employee national insurance contributions may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing Walmart or the Employer, as applicable, for the value of any
national insurance contributions due on this additional benefit, which Walmart
or the Employer may recover from you at any time thereafter by the means
referred to in Paragraph 10 of the T&C’s.


UNITED STATES


Military Leave. If you were on military leave on the Grant Date, and you are on
the same military leave on a Vesting Date, your Continuous Status must be
maintained for not less than six months after your return from the military
leave before your Plan Award shall vest. In such circumstances, for purposes of
Paragraph 5, your Vesting Date shall be deemed to be the date that is six months
after your return from military leave, and the number of Shares corresponding to
any vested PRSUs will be delivered to you as soon as administratively feasible
but in any event within 74 days of vesting.







